Title: Scheme for Supplying the Colonies with a Paper Currency, [11–12 February? 1765]
From: Franklin, Benjamin
To: 


When Franklin first heard that Grenville had proposed an act of parliament levying stamp duties on the colonies, he wrote Richard Jackson, June 25, 1764, that he thought he “could propose a better Mode by far, both for us and for you, if we were together to talk it over; but a Letter will not suit the Discussion of it.” Franklin’s plan was undoubtedly the same as that outlined in the document printed below. After reaching London on December 10, 1764, he probably discussed it with Jackson and other friends.
When a delegation of four colonial agents waited on Grenville, February 2, to present their objections to the impending bill, the minister replied, according to Jared Ingersoll, one of the agents present, “that he knew of no better way than that now pursuing to lay such Tax, but that if we could tell of a better he would adopt it.” The agents proposed the old method of requisitions on the individual colonies, since “they could raise the Money best by their own Officers &c. &c.” As Franklin told Galloway more than a year and a half later, recalling this and apparently other conferences, Grenville had asked: “Can you Gentlemen that are Agents name any Mode of Raising Money for Publick Service that the People would have less Objection to, if we should agree to drop this Bill?” This question encouraged Franklin to present Grenville with this scheme for a system of colonial paper currency to be enacted by Parliament.


Among the London friends with whom Franklin had probably discussed his plan was Thomas Pownall, former governor of Massachusetts, who had published the first edition of his Administration of the Colonies in the previous March. Pownall was now revising his treatise for a second much enlarged edition, which was in fact published at the end of March 1765. He was interested in Franklin’s proposal—so much so that he considered including it in his new edition—and he apparently asked Franklin for a copy of the paper containing the plan. As the document immediately above indicates, Franklin complied, but he expressed a wish that it be sent instead to the ministry and that the plan might be adopted as a substitute for the proposed Stamp Act. The letter to Grenville that directly follows this paper shows that Pownall accepted this suggestion and joined with Franklin in submitting the proposal for consideration.
Grenville, as is well known, would accept no substitute for his longstanding scheme for stamp duties, but Pownall refrained from including Franklin’s paper in the second edition of his book. Perhaps, when he sent his revised work to the printer he still hoped that Grenville would have a change of heart. In a greatly expanded discussion of the problem of colonial currency he introduced instead a statement that “Some matters which were intended to have been inserted here, are suspended for the present, for reasons which I hope may lead to more public benefit, than the making them public in this work could do.”
Pownall let this statement stand in his third edition, 1766, probably because he thought, as Franklin did, that the Rockingham Ministry, which succeeded Grenville’s, was really friendly to the currency plan. When he was preparing his fourth edition, 1768, however, he decided that nothing was to be gained by further silence, so he included Franklin’s plan in full. Disclaiming “any merit in the invention or framing of it,” he stated that it was “founded on what hath been actually practised in Pensylvania, by the good sense and good policy of the assembly of that province, with success and with benefit to the public.” As adapted to the present situation, the plan “was drawn up some years ago, in conjunction with a friend of mine, and of the Colonies. It was, by us, jointly proposed to government, under successive administrations, in the years 1764, 1765, 1766, during which time, the publication was suspended.” Though the plan had not been supported by any ministry up to the time of writing, Pownall thought it “may yet suggest something that may be of use to better politicians than we pretend to be.”

Pownall’s statement that the plan had been first “proposed to government” in 1764 probably reflects a mistaken memory. Franklin arrived in London only on December 10 of that year and then had been “severely handled by a most violent Cold” for ten or twelve days; the submission to Grenville of such a proposal as this substitute for the Stamp Act so soon after his arrival as the last three weeks of December would, under these circumstances, have been most unlikely. A recent writer, Jack M. Sosin, appears to believe, on the other hand, that Franklin told Galloway later that he had offered his scheme to Grenville specifically at the meeting with a delegation of agents on February 2; there is, however, no basis for attributing such an assertion to Franklin. The letter printed directly following this document establishes that Franklin and Pownall sent the plan to Grenville on February 12.
Franklin’s plan had at least the merit of seeking to bring about two important results: first, the provision to the colonies of a uniform and viable system of legal-tender currency, now that the Currency Act of 1764, combined with that of 1751, had put a stop to all such issues of paper money by colonial assemblies; second, the substitution of a more palatable method of raising a revenue for the Crown in the colonies than the system of direct taxation imposed by the Stamp Act. Whether the colonists in general would have willingly accepted Franklin’s scheme in 1764 and 1765 cannot, of course, be determined now. He himself apparently thought they would, and he continued to press it on later ministries. By 1766, however, after the Stamp Act had thoroughly aroused colonial passions on the whole subject of parliamentary taxation, such a scheme of raising a revenue within the colonies, however indirectly, would certainly have raised “great Clamours” in America, as Galloway told William Franklin very clearly. But the author of the scheme, out of immediate touch with the realities of the situation in the colonies, continued for some time to believe that it offered a possible solution to both the problem of a legal-tender paper currency, as desired in America, and that of a revenue for the Crown, as demanded in Great Britain.
 
[February 11–12? 1765]
The Paper Money Act of 1739, being the compleatest of the kind, as containing all the Improvements which Experience had from time to time suggested, in the Execution of preceding Acts, an Account of that Act will probably be most satisfactory.
The Sum thereby directed to be printed was £80,000 Proclamation Money, to be emitted on Loan.
Five Persons were nominated Trustees of the Loan-Office, under whose Care and Direction the Bills were to be printed, and emitted.
To suit the Bills for a common Currency, they were of small and various Denominations from Twenty Shillings downwards to One Shilling.
Various Precautions were taken to prevent Counterfeits, by Peculiarities in the Paper, Character, Manner of Printing, Signing, Numbering, &c.
The Trustees took an Oath and gave Security for the due and faithful Execution of their Office.
They were to lend out the Bills on real Security of at least double the Value, for a Term of Sixteen Years, to be repaid in Yearly Quotas or Installments, with Interest at Five per Cent. Thus One Sixteenth Part of the Principal, was yearly paid back into the Office. The Interest was apply’d to Publick Services; the Principal during the first 10 Years, let out again to fresh Borrowers.
The new Borrowers from Year to Year, were to have the Money only for the remaining Part of the Term of Sixteen Years, paying by fewer and of course proportionably larger Installments, and during the last Six Years of the Sixteen, the Sums paid in were not to be re-emitted, but burnt and destroyed, so that at the End of the 16 Years, the whole might be call’d in and sunk, and the Accounts compleatly settled.
The Trustees were taken from all the different Counties of the Province, their Residence in different Parts giving them better Opportunities of being acquainted with the Value and Circumstances of Estates offered them in Mortgage.
They were to continue but Four Years in Office, were to account annually to Committees of Assembly, and at the Expiration of that Term they were to deliver up all Monies and Securities in their Hands to their Successors, before their Bonds and Sureties could be discharged.
Lest a few wealthy Persons should engross the Money which was intended for more general Benefit, no one Person, whatever Security he might offer, could borrow more than One Hundred Pounds.
Thus Numbers of poor new Settlers were accommodated and assisted with Money to carry on their Settlements, to be repaid in easy Portions yearly, as the yearly Produce of their Lands should enable them.
Great Inconveniencies had arisen in other Colonies from a Depreciation of their Paper Money, occasioned by emitting it in too great Quantities.
It was difficult to know before hand, what Quantity would be sufficient for a Medium of Exchange proportion’d to the Trade of the Colony, and not exceed the Occasions.

To prevent the Mischiefs attending an Over Quantity, the Government of Pensilvania began with a small Sum, £15000 in 1723, proceeded to encrease it gradually in following Years, and thus prudently felt for a Proportion they could not previously calculate. And as they never exceeded a moderate Sum, the Depreciation was never so great as to be attended with much Inconvenience.
But The Act being expired, and the Proprietors and People differing about the Terms of renewing it (the former tho’ they and their Deputys had received annual Presents out of the Interest and to near £40,000, yet insisting on greater future Advantages, which the Assembly did not chuse to comply with) this excellent Machine for Settling a new Country now no longer exists.
And as by the late Act of Parliament no more Paper Money can be issued in the Colonies, that shall be a legal Tender, it may perhaps be necessary for Government here to make some Provision of a Currency for the Colonies, since otherwise in a short time there will be no means of satisfying Judgments in Courts of Justice, or of paying either Debts or Taxes.
If this should be thought necessary, the Pennsylvania Scheme which has by long Experience been found so practicable and so useful, may with a few Changes to accommodate it to more general Purposes, be safely and advantageously extended to all the Colonies by an Act of Parliament as follows.
LetMillions in Bills of Credit, be printed here for the Use of the Colonies.
Let a Loan Office be erected in each Colony, to issue the Bills, take the Securities, receive and re-emit the Quota’s or Installments yearly paid in.

Let the Bills be issued for Ten Years, payable a Tenth Part of the Principal Sum yearly, with Interest at 6 per Cent.
Let the Bills be made by the Act a legal Tender in all the Colonies: and the Counterfeiting made Felony of Death.
Let there be no Limitation of the Sum to be borrowed by one Person, but that every one may borrow as much as he can give double Security for by a Mortgage of real clear Estate.
And to prevent an over Quantity existing, let an Interest of 5 per Cent be allow’d for all Sums lodg’d in the Office, during the Time the Owner suffers it to remain there. By this means it is suppos’d the proportion will find itself, and adapt itself from time to time to the Occasions of Commerce.
To keep the Value fixed, Let a Credit be rais’d with the Bank of England, and the Trustees of each Loan Office be always ready to exchange upon Demand any Quantity of the Bills, by giving for them Drafts on the Bank at a fix’d Rate of Exchange, viz. for £133 6s. 8d. Currency One Hundred Pounds Sterling.
The Effects of this Scheme.
The Silver and Gold acquir’d by the Colonies would all be sent to England.
Yet they would have a legal Tender.
They would also have a Sufficiency of Cash current for all Purposes.

They would not have too much Current at one time, as Allowing Interest for Sums lodg’d in the Office would always bring in the Surplus.
The Settlement and Improvement of new Tracts of Land would be greatly encouraged and promoted, Population encreas’d, &c. Trade extended, &c.
The Means of Remittance to Britain, would be always at hand, and the Commerce thereby facilitated.
A great annual Sum continually increasing will arise to the Crown for Interest, to be apply’d to American Purpose.
It will operate as a general Tax on the Colonies, and yet not an unpleasing one; as he who actually pays the Interest has an Equivalent or more in [the use of the principal. But the tax, if it can be so called, will, in effect, spread itself more equally on all property, perhaps more so than any other tax that can be invented; since every one who has the money in his hands, does from the time he receives it, to the time he pays it away, virtually pay the interest of it, the first borrower having received the value of it (to use for his own profit) when he parted first with the original sum. Thus the rich who handle most money, would in reality pay most of the tax.
[These bills having thus full credit, the government can issue, on occasion, any quantity for service, in case of an American war, without needing to send real cash thither, by hurtful contracts.
[Plenty of money thus continued in the Colonies, will keep labour high, and thereby prevent the apprehended danger of interfering manufactures.
[For the more easy ascertaining of titles, there should be a clause in the act, requiring that all transfers, conveyances and incumbrances whatsoever should be recorded,—this of itself would be a great advantage to the Colonies.

[The manner of carrying this proposal into execution may be as follows.
[An office to be established in London, to be managed by two Commissioners, appointed by the treasury; their salariesper annum, withper annum, for clerks and incidents of office, to be paid out of the revenue only, arising from the interest.
[The business of this office to be
[1. The printing of the paper-money.
[2. The signing of it by the Commissioners.
[3. The distribution of it to the offices in America.
[4. The entering of what is sent, according to its number and denomination.
[5. The communication and correspondence with the several loan-offices in the Colonies.
[6. The drawing up the instructions for the same.
[7. The receiving from these offices, accounts of the issuing the paper bills, these accounts to contain, 1. Account of the numbers and dates of bills issued. 2. State of the mortgages and securities. 3. Account of interest received. 4. Account of interest paid for deposited money. 5. Account of government drafts paid by the loan-office, and salaries paid to its several officers. 6. Account of bills exchanged, for those that are over-worn. 7. Account of receipts of principal money by instalments, &c.
[And in general, the Commissioners from the monthly reports of the several offices in America, of every branch of their duty, are to form monthly abstracts and reports for the treasury, of the state of the money current, of the amount of the interest money in the loan-offices, at the government’s disposal, of the state of each office, and the farther regulations from time to time necessary to be made, either by orders from the treasury, instructions from the Commissioners, or further legal powers, or directions by act of parliament, or by instructions necessary to be sent to the governors in America, recommending acts of assembly proper to be made in that country.
[The Commissioners are also to draw up directions and instructions to the Inspectors, whose office will be hereafter described.
[And they are to superintend all the other parts of the administration and execution of this scheme, as will be more particularly pointed out hereafter, in the descriptions of the several offices and officers in America, with their respective duties.
[Loan-Office in each province.
[To consist of Trustees, Solicitor, and Clerk. The province to be divided into districts. A large province into eight districts, a small province into fewer.
[Each district to have a Trustee appointed out of its own resident inhabitants, one who is a freeholder that can give sufficient security to the crown within the province. So that the loan-office of the largest province will consist of eight Trustees, and the smaller in proportion to their districts, into which they are divided, some not having more than two.
[The Trustees to be appointed by act of assembly, and upon their appointment to qualify themselves, by giving the security required to the crown, and taking the usual oaths (or affirmation) and oath (or affirmation) of office.
[Each Trustee to have £100 per annum. out of the interest arising by the loans of the bills.
[The principal acting Trustee to reside in the capital of the province where the office is to be kept, and to have £200 or less in some provinces, for his constant attendance, and the incidents of office, besides his salary in common with the rest.
[The Trustees to be appointed, only for the term of five years, at the expiration whereof, they are to account fully to the governor in council, assisted by one of the inspectors hereafter described, and deliver up all books, deeds, deposited cash, &c. to their successors, upon which they are to receive their quietus.
[All the Trustees are to meet once a month at the office, to sign the bills to be issued, to consider the applications for money, examine the goodness of the security offered, and fix the sum to be lent on each security, not less than a majority of the Trustees to order the loans, and not less than two to sign and date the bills to be issued. They are also to take charge of, and keep in some safe place, the security deeds mortgaged, and they are to chuse a person, skilled in the law of titles, to be their Sollicitor, who is to be paid by the fees arising in the office, viz. 20s. on every mortgage, for which he is to examine, and make extracts of the titles or securities offered, for the inspection of the Chief Justice of the province, if referred to him, and of the Trustees; to prepare the mortgage and counterpart, with the bond and warrant of attorney, and to record the mortgage. He is also to keep a book of applications, noting them down in the order of time in which they are made, the sum desired, and the security offered in mortgage. He is to get blank mortgages printed, of a prescribed form. There are to be triplicates of each mortgage, the first is to be executed by the mortgager, and lodged in the office, the second, an exact copy delivered to the mortgager for his direction, as it contains the times and proportions of payments, both of installments and interest, the third to be kept in a bound book and there made the record.
[The clerk is also to be appointed by the Trustees. He keeps a book of allowances, so called, because therein is put down what sums the Trustees think proper to allow or lend to each applyer, according to their opinion, of the security offered. He also computes the quotas or installments and interest, making together, the sum to be paid each year, by the mortgager, and gives a copy thereof to the Solicitor, to be by him, after the approbation of the Trustees given to it, inserted in the mortgage. He keeps also a day book, in which is noted,
[The emissions and receipts of each day, viz.
[The sums lent in mortgage, and to whom.
[The sums received from each mortgager, distinguishing principal and interest.
[The sums deposited in the office, for which 4 per cent. is to be allowed by the office.
[The returning of such sums, with interest paid.
[The sums of new bills exchanged for old.
[The drafts of government for interest money, as paid by the Trustees.
[The Trustees Salaries, when paid, and the allowance for incidents.
[N.B. The person bringing any money bills to be deposited in the office, for the purpose of receiving the 4 per cent. is to prepare two schedules of said bills, one to be signed by the acting Trustee, and delivered to him, the other to be signed by him and delivered into the office, to be kept by the Trustees. And no sum under £100 is to be deposited on the terms of receiving interest, and the interest must not commence till one month after the deposite made.

[The clerk is to keep a ledger, in which the day book accounts are to be posted up, under their respective heads.
[The Trustees, from these books, &c. are to form monthly abstracts of the whole state of the currency, and the business of the office, and to send the same signed by a majority of the whole number, to the commissioner’s office in England, in order that the commissioners may form states from time to time, as the treasury shall require, of the whole of the currency throughout the continent, as well as of the state of each office in the respective Colonies.
[Provision for check and control of the execution of the office in America.
[1. The direction and instructions of the commissioners residing in England.
[2. Two Inspectors to be commissioned by the treasury, to act under their instructions, and the instructions of the commissioners, and to report to them. They are to visit all the offices in America at least once a year, and to inspect the accounts, cash, &c. as often as they shall see occasion, or shall be directed by their superiors, and to join with the governor and council of each province in the auditing of the accounts of the office. And, if upon any of these inspections, an inspector shall discover any mismanagement which requires immediate remedy, he is not only to report to the commissioners in England, but to the governor of the province, and if it appears to the governor and council necessary, the governor to call together the assembly immediately, in order to the appointing new Trustees, and to order, by advice of council, the prosecution of the delinquent Trustees, to the forfeiture of their securities, and such other penalties as they may have incurred.
[3. The governor and council (the inspector assisting) to audit the accounts of the loan-office within each province annually. The governor and council to be allowedfor their trouble.
[N.B. In those provinces where the governor is not appointed by the crown, perhaps some addition may be thought proper to be made to this board for auditing.
[4. A committee of the assembly to inspect the state of the office, for their own satisfaction and information, that in case they discover any mismanagement or delinquency, they may apply to the governor, that proper steps may be taken to remedy the same.
[When the accounts are to be inspected and settled, the Trustees will be charged with the loan money put into their hands, and discharge themselves by producing mortgages for the whole, or for part, and the remainder in bills.
[They will be charged with the new bills put into their hands, to exchange such as by wearing are become unfit for farther currency, and discharge themselves by producing such worn bills for part, and the remainder in new bills unexchanged.
[They will be charged by the account, of interest received, and discharge themselves by their salaries, by government draughts which they have paid, by interest they have paid on sums deposited, and by producing the remainder in bills in their hands.
[They will be charged with the parts of the principal sums received yearly, as instalments, and discharge themselves by mortgages on which the same was remitted, and the remainder in bills.
[They will be charged with the sums deposited in their hands, to bear interest, and discharge themselves by producing receipts for what they have returned, and for interest paid, and bills in their hands for the sums they have not returned.]
